Case 0:18-cv-61047-UU Document 262 Entered on FLSD Docket 08/23/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:18-cv-61047-UU

  UNITED STATES OF AMERICA.,

         Plaintiff,
  v.

  US STEM CELL CLINIC, et al.,

        Defendants.
  _______________________________/

                                              ORDER
         THIS CAUSE is before the Court upon movant Nigel Witsey’s Motion to Intervene and to

  Stay the Requirement that Patient Cells Currently Stored in an FDA-Registered Tissue Bank Be

  Destroyed Until the Intervenor Has Had an Opportunity to Be Heard (D.E. 258) (the “Motion”).

  The Court has reviewed the Motion and the pertinent portions of the record and is otherwise fully

  advised in the premises.

         On June 3, 2019, the Court granted summary judgment in favor of Plaintiff, the United

  States of America. D.E. 73. In that order, the Court agreed with the FDA that Defendant’s stromal

  vascular fraction (“SVF”) product was an adulterated and misbranded drug under the Food Drug

  and Cosmetic Act (“FDCA”) , 21 U.S.C. § 301 et seq. see D.E. 73 at 28-30. Consequently, on June

  25, 2019, the Court entered an injunction, which inter alia¸ enjoined Defendant from

  manufacturing and/or providing any services relating to its SVF product and requiring Defendant

  to destroy all SVF product currently in Defendant’s possession, custody, or control. D.E. 83 at 9 ¶

  10.

         On July 12, 2019, Defendants filed a Motion requesting that the Court modify the portion

  of the injunction that required the Defendants to destroy the SVF Product by June 25, 2019. D.E.


                                                  1
Case 0:18-cv-61047-UU Document 262 Entered on FLSD Docket 08/23/2019 Page 2 of 2




  207. The United States agreed to a modification of the destruction provision pending appeal of the

  Injunction, which Defendants further agreed to in their reply memoranda. D.E. 231. As a result,

  the Court granted Defendants’ Motion, and modified the injunction to provide that the SVF

  Product was only to be destroyed within 30 days after the deadline for a timely appeal of the

  injunction or if Defendants timely appealed, within 30 days after the Eleventh Circuit Court of

  Appeals’ mandate as to such an appeal. See D.E. 233 at 3-5.

          In the instant Motion, filed on August 20, 2019, the movant, as legal guardian of his son,

  seeks to intervene for the purposes of staying the destruction of the SVF Product required by the

  injunction, which movant contends includes his son’s property. However, on August 23, 2019,

  Defendant filed a Notice of Appeal as to the Order of Permanent Injunction “and all adverse post-

  judgment orders.” D.E. 260. The filing of the Notice of Appeal has divested this Court of

  jurisdiction to adjudicate to the instant Motion. See, e.g., Taylor v. KeyCorp, 680 F.3d 609, 616–

  17 (6th Cir. 2012) (affirming denial of motion to intervene where motion was filed but not

  adjudicated prior to filing of notice of appeal, because “[o]nce such notice was filed, the district

  court was without jurisdiction to address the motion.”); Nicol v. Gulf Fleet Supply Vessels, Inc.,

  743 F.2d 298, 298–99 (5th Cir. 1984) (same). Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Motion, D.E. 258, is DENIED for lack of

  jurisdiction.

          DONE AND ORDERED in Chambers at Miami, Florida, this _23d_ day of August, 2019.


                                                       ______________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE
  copies provided: counsel of record




                                                   2
